Citation Nr: 0709456	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  03-00 268	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of a neck injury.  

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of a left shoulder injury.  

3.  Entitlement to service connection for sinusitis, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

4.  Entitlement to service connection for headaches, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

5.  Entitlement to service connection for peripheral vascular 
disease, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	James C. Fling, Attorney at 
Law
WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1989 to 
March 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  At the request of the veteran 
jurisdiction of the claims file was transferred to the Waco, 
Texas, RO in November 2001.

In September 2004 the veteran testified before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing in Waco, Texas.  The transcript of that hearing is of 
record.

In December 2004 the Board remanded the case for further 
development, including the acquisition of compensation and 
pension (C&P) examinations of the veteran's neck, left 
shoulder, sinuses, cranial nerves, arteries, and veins.  The 
reports of these examination have been made a part of the 
record.


FINDINGS OF FACT

1.  The July 1993 rating decision denying service connection 
for residuals of a neck injury and residuals of a left 
shoulder injury was not timely appealed. 

2.  Evidence obtained since the July 1993 decision is new, 
but does not refute the July 1993 determination that the 
veteran's neck and shoulder injuries pre-existed his entry 
into service and were not aggravated by service.  

3.  The veteran broke his nose while playing basketball circa 
1976; prior to his entry into service.

4.  The veteran's sinusitis is secondary to the pre-service 
traumatic injury to his nose.

5.  Service medical records that predate the onset of the 
Gulf War show treatment for nasal/sinus congestion and 
headaches.  

6.  The veteran's peripheral vascular disease was not 
incurred during service and is not a chronic qualifying 
disability under 38 C.F.R. § 3.317.


CONCLUSIONS OF LAW

1.  The July 1993 rating decision denying service connection 
for residuals of a neck injury and residuals of a left 
shoulder injury was not timely appealed.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  Evidence obtained since the July 1993 decision is new, 
but is not so significant that it must be considered in order 
to fairly decide the merits of the claim  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2000).

3.  A sinus disorder was not incurred in or aggravated by 
military service, nor may a qualifying chronic disability due 
to sinusitis be presumed.  38 U.S.C.A. §§ 1101, 1110, 1117, 
1118 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 
3.317 (2006).

4.  A headaches disorder was not incurred in or aggravated by 
military service, nor may a qualifying chronic disability due 
to headaches be presumed.  38 U.S.C.A. §§ 1101, 1110, 1117, 
1118 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 
(2006).

5.  Peripheral vascular disease was not incurred in or 
aggravated by military service, nor may a qualifying chronic 
disability due to peripheral vascular disease be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1117, 1118 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence for neck condition and left 
shoulder condition

A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  If the claim is thus reopened, it 
will be reviewed on a de novo basis, with consideration given 
to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); Evans v. Brown, 9 Vet. App. 273 (1996). 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001) (emphasis 
added). 

In a rating decision dated in July 1993 the RO denied the 
veteran's claim for service connection for residuals of a 
neck injury and his claim for residuals of a left shoulder 
injury on the grounds that these injuries pre-existed the 
veteran's entry into service and were not aggravated by 
service.  A timely appeal from the July 1993 rating decision 
was not made, and the decision became final. 

In June 2000 the veteran requested that his claims for 
residuals of a neck injury and residuals of a left shoulder 
injury be reopened.  In a rating decision dated in February 
2001 that request was denied, and the veteran appealed.

Medical evidence obtained since the July 1993 rating decision 
consists of post-service treatment records for neck pain, and 
the report of a C&P examination done in March 2006.  While 
new, this information contains no evidence that refutes the 
prior determination that the veteran's neck and shoulder 
injuries pre-existed his entry into service and were not 
aggravated by service.  In fact, the C&P examiner avers that 
the veteran's current neck condition is "less likely as not 
(less than 50/50 probability) caused by or a result of 
service period;" and "less likely as not (less than 50/50 
probability) permanently aggravated by service."  The record 
contains no competent medical evidence to the contrary.  
Accordingly, reopening the claims for residuals of a neck 
injury and a left shoulder injury is not warranted.

II. Service connection for sinusitis, headaches, and 
peripheral vascular disease

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty while in 
active military service.  38 U.S.C.A. §, 1110; 38 C.F.R. 
§§ 3.303, 3.304.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of a qualifying chronic disability, 
such disability may be service connected provided that it 
became manifest during active service in the Southwest Asia 
theater of operations or to a degree of 10 percent or more 
not later than December 31, 2006; and provided that the 
disability cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. 
§§ 501(a), 1117; 38 C.F.R. §3.317(a)(1).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 
six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  Id.  Signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to: 
fatigue; signs or symptoms involving skin; headache; muscle 
pain; joint pain; neurologic signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or there is affirmative evidence that the illness is 
the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

For purposes of this decision the Persian Gulf War is defined 
as the period beginning August 2, 1990, through a date to be 
prescribed by Presidential proclamation or law.  38 C.F.R. 
§ 3.2(i).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Sinusitis
The veteran reports that he was diagnosed with sinusitis 
around 1992; however, during the March 2006 C&P examination 
he admitted that in or around 1976 (long before his entry 
into service) he broke his nose while playing basketball.  
Service medical records (SMRs) show that this pre-service 
injury was well documented during the veteran's February 1989 
enlistment examination.  Of particular note is an SMR dated 
in February 1990 (prior to the onset of the Gulf War), which 
documents complaints of and treatment for nasal/sinus 
congestion.  According to the March 2006 examiner, the 
veteran suffers from "chronic sinusitis secon[d]ary to 
traumatic injury; allergic rhinitis," which is "less likely 
as not (less than 50/50 probability) caused by or a result of 
service, including to service in the Gulf War."  The record 
contains no competent medical evidence to the contrary.  The 
record also contains no evidence which suggests that the 
veteran's sinusitis was aggravated by military service.  
Based on the medical evidence of record, service connection 
on a direct basis for headaches is not warranted.  38 C.F.R. 
§§ 3.303, 3.306.  In addition, given the etiology of the 
veteran's sinus disorder, and the fact that the veteran's 
sinus symptoms predate the onset of the Gulf War service 
connection under the provisions of 38 C.F.R. § 3.317 is 
likewise not warranted.  

Headaches
During his March 2006 C&P examination the veteran reported 
that he has suffered from "sinus headaches" on a weekly 
basis since 1993 or 1994; however, SMRs dated in September 
1989 (prior to the onset of the Gulf War) document complaints 
of and treatment for headaches.  The March 2006 examination 
confirmed a diagnosis of "sinus headaches."  According to 
the examiner, the veteran's sinus headaches are "less likely 
as not (less than 50/50 probability) caused by or a result of 
service, including to service in the Gulf War."  The record 
contains no competent medical evidence to the contrary.  
Based on medical evidence of record, service connection on a 
direct basis for headaches must be denied.  38 C.F.R. 
§ 3.303.  In addition, given the etiology of the veteran's 
headaches (stemming from his sinus disorder), and the fact 
that the veteran's headaches predate the onset of the Gulf 
War, service connection under the provisions of 38 C.F.R. 
§ 3.317 is likewise not warranted.  

Peripheral vascular disease
The veteran reports that he was diagnosed with peripheral 
vascular disease in January 2005; however, review of the 
evidence reveals a diagnosis of peripheral vascular disease 
from an April 2000 Persian Gulf Registry examination.  C&P 
examination done in March 2006 confirmed this diagnosis.  
Even so, SMRs contain no diagnosis of or treatment for 
peripheral vascular disease.  The record also contains no 
evidence of peripheral vascular disease within the year 
following the veteran's discharge from service.  Accordingly, 
service connection on a direct basis for peripheral vascular 
disease on a direct basis is not warranted.  38 C.F.R. 
§ 3.303.  Moreover, peripheral vascular disease does not meet 
the criteria for undiagnosed illness or unexplained chronic 
multisymptom illness as set out in 38 C.F.R. § 3.317.  See 
38 C.F.R. § 3.317(a)(1)and (a)(3).  Accordingly, service 
connection for peripheral vascular disease due to Gulf War 
Syndrome is likewise not warranted. 

While the veteran is competent to report his symptoms (See 
Buchanan v. Nicholson, 451 F.3d 1331 (2006); 38 C.F.R. 
§ 3.159(a)(2)), in order to establish service connection 
under 38 C.F.R. § 3.317, there must be objective indications 
of a qualifying chronic disability.  38 C.F.R. § 3.317(a)(1).  
In this case the veteran's disorders either stem from pre-
service trauma, predate the onset of the Gulf War, or simply 
do not meet the definition of a qualifying chronic 
disability.  Accordingly, service connection for sinusitis, 
headaches, and peripheral vascular disease due to Gulf War 
Syndrome must be denied.  

The Board has considered the doctrine of reasonable doubt, 
but finds it to be inapplicable as the preponderance of 
evidence of record is against the claims.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters from the RO 
dated in July 2000, March 2005, and March 2006 satisfied the 
duty to notify provisions.  SMRs and post-service medical 
records have been obtained and made a part of the file.  The 
veteran was also accorded a Travel Board hearing, the 
transcript of which is of record.  All identified and 
available evidence has been made a part of the file.
The VA having satisfied the notice and duty to assist 
provisions of the law, the veteran is not prejudiced by the 
adjudication of his claims at this time. 



ORDER

New and material evidence has not been presented and the 
request to reopen a claim for residuals of a neck injury is 
denied.

New and material evidence has not been presented and the 
request to reopen a claim for residuals of a left shoulder 
injury is denied.

Service connection for sinusitis, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for headaches, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for peripheral vascular disease, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317, is denied.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


